Citation Nr: 1428371	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active service from February 1945 to December 1945 and December 1945 to November 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2010, December 2010, April 2011, May 2012, January 2013, July 2013, and December 2013 the Board remanded this claim for additional development. 

In February 2010 the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge. 

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file.  The documents contained therein included additional VA treatment records; though they were not reviewed by the RO they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal therefore, the Board can proceed without prejudice to the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

As noted above, the Veteran's claims have been remanded multiple times for VA medical opinions on the basis of direct and secondary service connection.  It was last remanded in December 2013 in order for the Veteran's claims file to be sent to either the August 2013 VA examiner for an addendum opinion or to a new VA examiner.  The VA examiner was directed to determine if the Veteran had a current left knee disorder, to provide a direct service connection nexus opinion, and to provide a secondary service connection nexus opinion. 

In March 2014 a VA examiner reviewed the Veteran's claims file and stated that the Veteran had a diagnosis of mild degenerative joint disease of the left knee.  He also stated that this diagnosis was extremely common in the general population of the Veteran's age; it was a result of genetics, a lifetime of wear-and-tear, and age.  He stated that there was no evidence to suggest that his military service caused or aggravated his current condition; it also did not begin within one year of service.  He also opined that it had nothing to do with his service connected low back condition; he stated that back conditions were not medically known to cause
knee conditions and that there was no evidence to support this.

The Board finds that the March 2014 VA examination opinion did not fulfill the directives of the December 2013 remand since the VA examiner did not opine if the Veteran's left knee was aggravated by the Veteran's service-connected back disability.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that the Veteran's claims file must once again be sent for an addendum opinion and the March 2014 VA examiner must provide an addendum opinion on a secondary service connection basis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated VA and private treatment records.
 
2.  After all records and/or responses received from have been associated with the claims file, return the claims file to the March 2014 VA examiner. The claims file and a full copy of this REMAND must be made available to the examiner.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the Veteran's claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on whether the Veteran's degenerative joint disease of the left knee was caused or aggravated by his service-connected low back disorder? 

Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

If the examiner finds that any left knee disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record (August 2010, May 2011, August 2013, and March 2014).

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



